Exhibit 10.1

 

NATIONAL COMMERCE CORPORATION

2016 INCENTIVE PROGRAM

 

1.     Purpose and Administration of the 2016 Incentive Program. The 2016
Incentive Program (the “2016 Incentive Program”) has been established by
National Commerce Corporation (together with its subsidiaries, the
“Corporation”) to encourage outstanding performance from its executive officers
and certain other key employees. Subject to applicable law, all designations,
determinations, interpretations and other decisions under or with respect to the
2016 Incentive Program or any bonus award hereunder shall be within the sole
discretion of the Compensation Committee (the “Compensation Committee”) of the
Board of Directors (the “Board”) of the Corporation, may be made at any time and
shall be final, conclusive and binding upon all persons. Designations,
determinations, interpretations and other decisions made by the Compensation
Committee with respect to the 2016 Incentive Program or any bonus award
hereunder, including, but not limited to, the application of the recoupment
policy described herein, need not be uniform and may be made selectively among
Eligible Participants, whether or not such Eligible Participants are similarly
situated.

 

2.     Participation. All executive officers and certain other key employees of
the Corporation are eligible to receive a bonus award pursuant to the 2016
Incentive Program (each, an “Eligible Participant”). Each Eligible Participant
selected by the Compensation Committee to receive a bonus award under the 2016
Incentive Program is referred to herein as a “Participant.”

 

3.     Calculation and Payment of Awards. Bonus awards shall be calculated based
on the financial results of the Corporation for the 2016 fiscal year. The bonus
awards to be paid pursuant to the 2016 Incentive Program (each, an “Award”)
shall be on such terms as the Compensation Committee may prescribe, based on the
performance criteria set forth on Schedule A hereto. The target(s) for the
performance criteria shall be determined by the Compensation Committee, as set
forth on Schedule A hereto. As soon as practicable following the end of the 2016
fiscal year, the Compensation Committee shall determine and certify whether and
to what extent the performance goal has been met, as well as the amount of the
Award that each Participant has earned under the 2016 Incentive Program.

 

Awards pursuant to the 2016 Incentive Program will be paid solely in cash. All
amounts due to Participants under the 2016 Incentive Program shall be paid as
soon as administratively feasible after the end of the 2016 fiscal year, and, in
any event, no later than March 15, 2017. Notwithstanding the foregoing, Awards
may be deferred under the Corporation’s Deferral of Compensation Plan for Key
Employees and Non-Employee Directors (the “Deferral Plan”), to the extent
permitted by the terms of the Awards and the Deferral Plan. Except as the
Compensation Committee may otherwise determine in its sole and absolute
discretion, termination of a Participant’s employment prior to the end of the
2016 fiscal year will result in the forfeiture of the Award by the Participant,
and no payments shall be made with respect thereto. The 2016 Incentive Program
is not a “qualified” plan for federal income tax purposes, and any payments are
subject to applicable tax withholding requirements.

 

4.     Adjustments for Unusual or Nonrecurring Events. The Compensation
Committee may make adjustments in the terms and conditions of, and the criteria
included in, bonus awards under the 2016 Incentive Program in recognition of
unusual or nonrecurring events affecting any Participant, the Corporation or the
financial statements of the Corporation; in the event of changes in applicable
laws, regulations or accounting principles; or in the event that the
Compensation Committee determines that such adjustments are appropriate in order
to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the 2016 Incentive Program. The Compensation
Committee may also adjust performance targets or bonus awards downward to avoid
unwarranted windfalls. Notwithstanding the foregoing, the Compensation Committee
shall not have the discretion to increase any Award payable to a Participant in
excess of that provided by the application of the terms and conditions set forth
in Schedule A hereto.

 

 
 

--------------------------------------------------------------------------------

 

 

5.     Recoupment Policy. The Corporation may recover from any Participant any
incentive compensation awarded or paid pursuant to the 2016 Incentive Program
based on (i) achievement of financial results that were subsequently the subject
of a restatement due to material noncompliance with any financial reporting
requirement under either GAAP or the federal securities laws, other than as a
result of changes to accounting rules and regulations, or (ii) a subsequent
finding that the financial information or performance metrics used by the
Compensation Committee to determine the amount of the incentive compensation
were materially inaccurate, in each case regardless of individual fault. In
addition, the Corporation may recover any incentive compensation awarded or paid
pursuant to the 2016 Incentive Program based on a Participant’s conduct that is
not in good faith and that materially disrupts, damages, impairs or interferes
with the business of the Corporation. This recoupment policy applies to any
incentive compensation earned or paid to a Participant pursuant to the 2016
Incentive Program. Subsequent changes in status, including retirement or
termination of employment, do not affect the Corporation’s rights to recover
compensation under this recoupment policy. The Compensation Committee will
administer this recoupment policy and exercise its discretion and business
judgment in the fair application of this recoupment policy based on the facts
and circumstances as it deems relevant in its sole discretion. More
specifically, the Compensation Committee shall determine in its discretion any
appropriate amounts to recoup, the officers from whom such amounts shall be
recouped (which need not be all officers who received the bonus compensation at
issue) and the timing and form of recoupment; provided, however, that only
compensation paid or settled within three years prior to the Compensation
Committee taking action under this recoupment policy shall be subject to
recoupment; provided further, that any recoupment pursuant to clause (i) or (ii)
of the first sentence of this paragraph shall not exceed the portion of any
applicable bonus paid hereunder that is in excess of the amount of
performance-based or incentive compensation that would have been paid or granted
based on the actual, restated financial statements or actual level of the
applicable financial or performance metrics as determined by the Compensation
Committee in its sole discretion.

 

For avoidance of doubt, the Corporation may set off the amounts of any such
required recoupment against any amounts otherwise owed by the Corporation to a
Participant as determined by the Compensation Committee in its sole discretion,
solely to the extent that any such offset complies with the requirements of
Section 409A of the Internal Revenue Code, as amended (the “Code”), and the
guidance issued thereunder.

 

If any restatement of the Corporation’s financial results indicates that the
Corporation should have made higher performance-based payments than those
actually made under the 2016 Incentive Program for the period affected by the
restatement, then the Compensation Committee shall have the discretion, but not
the obligation, to cause the Corporation to make appropriate incremental
payments to affected Participants then-currently employed by the Corporation.
The Compensation Committee will determine, in its sole discretion, the amount,
form and timing of any such incremental payments, which shall be no more than
the difference between the amount of performance-based compensation that was
paid or awarded and the amount that would have been paid or granted based on the
actual, restated financial statements.

 

6.     No Right to Employment. The grant of an Award under the 2016 Incentive
Program shall not be construed as giving a Participant the right to be retained
in the employ of the Corporation.

 

7.     No Trust or Fund Created. Neither the 2016 Incentive Program nor any
Award shall create or be construed to create a trust or separate fund of any
kind or a fiduciary relationship between the Corporation and a Participant or
any other person. To the extent that any person acquires a right to receive
payments from the Corporation pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Corporation.

 

 
2

--------------------------------------------------------------------------------

 

 

 

8.     No Rights to Awards. No person shall have any claim to be granted any
Award, and there is no obligation for uniformity of treatment among
Participants. The terms and conditions of Awards, if any, need not be the same
with respect to each Participant. The Corporation reserves the right to
terminate the 2016 Incentive Program at any time in the Corporation’s sole
discretion.

 

9.     Section 409A of the Internal Revenue Code. The 2016 Incentive Program is
intended to be exempt from Section 409A of the Code.

 

10.     Interpretation and Governing Law. The 2016 Incentive Program shall be
governed by and interpreted and construed in accordance with the internal laws
of the State of Alabama, without reference to principles of conflicts or choices
of laws. In the event that the terms of the 2016 Incentive Program are
inconsistent with the terms of any written agreement between a Participant and
the Corporation, the terms of such written agreement shall govern the
Participant’s participation in the 2016 Incentive Program.

 

 
3

--------------------------------------------------------------------------------

 

 

Schedule A

to 2016 Incentive Program

 

Performance Metrics; Determination of Percentage of Target Bonus Amount Earned

 

The performance metric selected by the Compensation Committee for the
Corporation’s CEO, CFO and COO is the Corporation’s earnings per share (“EPS”),
and the target award (the “Target Bonus Amount”) is 45.0% of 2016 base salary.
The percentage of the Target Bonus Amount that is earned is based on the
Corporation’s EPS in 2016 (“2016 EPS”) compared to the Corporation’s budgeted
EPS for 2016 (the “Target EPS”), as follows:

 

 

▪

Threshold: 33.3% of the Participant’s Target Bonus Amount is earned if 2016 EPS
is $0.14 below the Target EPS. No bonus is earned if 2016 EPS is more than $0.14
below the Target EPS.

 

 

▪

Target: 100% of the Participant’s Target Bonus Amount is earned if 2016 EPS is
equal to the Target EPS.

 

 

▪

Maximum: 150% of the Participant’s Target Bonus Amount is earned if 2016 EPS is
$0.11 or more above the Target EPS.

 

 

▪

Interpolation: The Corporation will interpolate between the threshold, target
and maximum goals in the manner set forth in the following table:

 

 

2016 EPS

Percentage of Target Bonus Amount

Earned by Participant

More than $0.14 below Target EPS

No bonus earned

Equal to $0.14 below Target EPS

33.3% of Target Bonus Amount

Equal to Target EPS

100% of Target Bonus Amount

$0.11 or more above Target EPS

150% of Target Bonus Amount

 

The Corporation will linearly interpolate between the amounts set forth above.

 

For all Participants other than the Corporation’s CEO, CFO and COO, the Target
Bonus Amount is between 15.0% and 30.0% of 2016 base salary and is based on 2016
EPS compared to the Target EPS as described above, along with the achievement of
other individual and Corporation-wide goals as determined by the Compensation
Committee for each individual Participant.